THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com January 14, 2013 Ms. Maryse Mills-Apenteng Special Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: HDS International Corp. Form S-1 Registration Statement File No. 333-182573 RE: Form 10-K for fiscal year ended 12-31-2011 File No. 000-53949 Dear Ms. Mills-Apenteng: In response to your letter of comments dated August 7, 2012 please be advised as follows: General 1.The interactive data has been provided. 2.The disclosure you have requested has been provided. Prospectus Cover Page 3.The disclosure has been revised as requested. 4.The revision requested has been made as requested. 5.The revision requested has been made as requested. Summary of Our Offering The Offering 6.The revision requested has been provided. Risk Factors General 7.The disclosure you have requested has been provided. 8.The risk factor requested has been provided. Ms. Maryse Mills-Apenteng Securities and Exchange Commission RE: HDS International Corp. Form S-1 Registration Statement File No. 333-182573 Form 10-K for fiscal year ended 12-31-2011 File No. 000-53949 January 14, 2013 Page 2 Use of Proceeds 9.The Company's offering price per share has decreased.Amount of the offering has decreased.All of the amounts have been revised to reflect the new offering price.The disclosure you have requested in comment no. 9 has been provided. Plan of Distribution; Terms of the Offering 10.The subscription agreement has been filed as an exhibit. Business 11.A review of the registration statement has been completed.It accurately reflects the current status of the Company. 12.Disclosure has been of the information you requested. Employees 13.Disclosure has been provided with respect to our full-time and part-time employees. Management's Discussion and Analysis of the Financial Condition and Results of Operations 14.Disclosure has been made with respect to the facility. Principal and Selling Shareholders 15.Disclosure of the natural persons who having voting and dispositive control over the various non-public entities has been provided. 16.The information requested has been provided. 17.The disclosure requested has been provided. Certain Transactions 18.The disclosure required by Item 404(d) of Regulation S-K has been updated. Exhibit 5.1 19.The legal opinion has been revised. Ms. Maryse Mills-Apenteng Securities and Exchange Commission RE: HDS International Corp. Form S-1 Registration Statement File No. 333-182573 Form 10-K for fiscal year ended 12-31-2011 File No. 000-53949 January 14, 2013 Page 3 20.The legal opinion has been revised. Item 17. Undertakings 21.The undertakings have been revised. 22.The undertakings have been revised. Form 10-K 23.Form 10-K has been revised and is filed concurrently herewith. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: HDS International Corp.
